MEMORANDUM **
Carlos Ignacio Ponce appeals the district court’s judgment imposing a 120-month sentence following his guilty-plea conviction for conspiracy to distribute a controlled substance, distribution of a controlled substance and possession with intent to distribute a controlled substance in violation of 21 U.S.C. §§ 841(a)(1) and 846. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.
*192Ponce contends on appeal, as he did below, that the district court improperly included his 1996 conviction for reckless driving in calculating his criminal history score because that prior conviction was totally suspended. We disagree. See U.S.S.G. § 4A1.2(a)(3). Moreover, the district court sentenced Ponce to the mandatory minimum under the statute of conviction. See 21 U.S.C. § 841.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9 th Cir. R. 36-3.